DETAILED ACTION

Continued Examination Under 37 CFR 1.114
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 8, 2022 has been entered.
The claim amendment dated March 23, 2022 has been entered.  Claims 1 and 8 were amended.  Claim 13 is a cancelled claim.  Claims 1-12, 14, and 15 are pending.

Claim Objections
Claims 2, 8, and 15 are objected to because of the following informalities:  
Claim 2 recites “where the others symbols and indices used have the same meaning as given in claim 1”.  For the purpose of clarity, changing the phrase to “where the other symbols and indices used have the same meaning as given in claim 1” is suggested.
Claim 8 includes the following formula (B-21):

    PNG
    media_image1.png
    234
    156
    media_image1.png
    Greyscale
.
It appears the nitrogen N is shown as a mirror image 
    PNG
    media_image2.png
    27
    34
    media_image2.png
    Greyscale
.  Correction to “N” is suggested within the structure.
Claim 15 recites “An organic electroluminescent device comprising the compounds according to claim 1 are used in a hole transport layer or in a hole-injection layer”.  A change to “An organic electroluminescent device comprising a compound according to claim 1 wherein the compound is used in a hole transport layer or in a hole-injection layer” or similar language is suggested for the purpose of clarity. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12, 14, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Note:  Dependent claims are included in the rejections based upon their respective dependence upon a rejected claim.
In claim 1, the following added limitation in amended claim 1 is considered unclear:
“wherein the crosslinkable group Q undergoes a chemical reaction so that the compound of formula (1) is crosslinked”.  
Because the word “undergoes” suggests a process occurring in the future, it is unclear if the “compound” as recited is already in a crosslinked form.  The compound structure required at the “Q” locations is not fully understood.  The groups “Q” remain defined as a “crosslinkable” groups, which is understood as “capable of crosslinking” rather than “crosslinked”.   Clarification and/or correction are required.
In claim 1, groups “Q” as part of following formula (Y-1)
[AltContent: arrow]
    PNG
    media_image3.png
    232
    251
    media_image3.png
    Greyscale

are defined as the following:

    PNG
    media_image4.png
    106
    783
    media_image4.png
    Greyscale

While the Q bonded directly to the Ar1 is understood, the bonding of the Q group to the Ar2 group in formula Y-1 is unclear.  The definition requires a Q to be bonded to Ar1 via a single bond or the Q is condensed on Ar1 and it is not seen how the Q shown linked to Ar2 (see arrow above in annotated structure Y-1) would also be bonded to the Ar1 as recited.  Clarification and/or correction are required.
Claim 4 recites the limitation "the structural units”.  The phrase is unclear because the specific term “structural units” has not been used previously. There is insufficient antecedent basis for this limitation in the claim.  It is unclear which portions of the compound are intended to encompass “structural unit”, since Q is defined in claim 1 as connecting to or condensing specifically with Ar1 group.
Claim 11 recites a process whereby the compound of claim 1 is applied to give a layer and then this layer is crosslinked.  The limitation is not fully understood, because as stated in the above 35 U.S.C. 112(b) rejection of this office action it is unclear if the compound now recited in claim 1 is already crosslinked or if crosslinking occurs in the future.  If the compound is already crosslinked, the crosslinking of a layer in method claim 11 would constitute further crosslinking.    Clarification and/or correction with respect to the material that is crosslinked when a layer is applied is required.
Claim 15 recites “this layer”, which is considered vague and indefinite, because it is not clear if “this” is limited to the hole transport layer or the hole injection layer.  Clarification and/or correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US 2003/0118866 A1).
Oh et al. teaches the following amine formula:

    PNG
    media_image5.png
    136
    215
    media_image5.png
    Greyscale
(see par. 29).
A “Z” group may be an A1 group (see par. 31), which are taught in par. 71 and include arylene groups (see par. 71).  L1 to L4 groups may include groups such as phenyl, biphenyl, phenyl-carbazole, spirofluorene, or phenyl-substituted fluorene (see par. 72) among others:  

    PNG
    media_image6.png
    89
    56
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    64
    112
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    116
    115
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    97
    113
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    104
    107
    media_image10.png
    Greyscale
.
Substituents on L1 to L4 groups such as the phenyl-carbazole, spirofluorene, or phenyl-substituted fluorene may include at least a vinyl group (alkenyl group), which is considered to be a “crosslinkable group” per instant Q (see par. 73).  Regarding claims 9 and 10, the formula is diamine when m+n = 2 (see par. 30).  
	While Oh et al. does not appear to exemplify a compound with vinyl substituent groups on “L” groups, it would have been obvious to one of ordinary skill in the art to have formed a compound according to the amine formula where one or two of L1 to L4 are phenyl-carbazole, spirofluorene or phenyl-substituted fluorene and comprise vinyl group(s) as substituent(s), because Oh et al. expressly defines the formula to include definitions for the variables of the formula also meeting the requirements of instant claim 1 formula (1).  One would expect to achieve a functional amine compound within the disclosure of Oh et al. for an EL device with a predictable result and a reasonable expectation of success.
	Regarding claim 12, the amine compounds may be in solution at the end of a synthesis process to make and to purify the amine compounds (see par. 116).
	Regarding claim 14, the amine compounds are part of an EL device (see abstract).
Regarding claim 15, the amine compounds are used in an organic layer in an electroluminescent device (see par. 26).  No layers in addition to the layer containing the compound of instant claim 1 are specifically required by claim 15.  The disclosure of Oh et al. of an EL device containing the compound meets the claim limitation device structure requirements.  Where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristics relied on (see In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 229 (CCPA 1971).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US 2003/0118866 A1) as applied to claim 1 above, in view of Etzbach et al. (US 5,922,481).
Oh is relied upon as set forth above.
Oh et al. teaches EL devices comprised of arylamine compounds that may include groups that read upon crosslinkable groups (i.e., capable of crosslink such as vinyl) as discussed above.   Oh et al. is silent with respect to teaching a process of forming a light emitting layer including the arylamine compound in solution by performing a crosslinking step on said light emitting layer.  In analogous art, Etzbach et al. teaches organic layers of an electroluminescent device may be formed of a functional compound in solution in combination with material such as binder and crosslinking agents where materials of the layer are crosslinked thermally or by radiation (see col. 14, lines 50-67 and col. 15, lines 1-18).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed an EL device layer including an arylamine material as described by Oh combined with crosslinkable binder and to have crosslinked the layer to form a functional layer for an EL device, because one would expect to achieve a suitable layer for use in an EL device by using the known process for forming a layer as taught by Etzbach et al. with a predictable result and a reasonable expectation of success.
The office further notes that the claim 11 claim language does not require that the compound of claim 1 itself is crosslinked in the process. Rather a “crosslinked layer” and “layer is crosslinked” are recited.

Response to Arguments
Applicant's arguments filed March 23, 2022 have been fully considered but they are not persuasive. 
As noted in the above 35 U.S.C. 112(b) rejection in this office action regarding the added limitation “undergoes a chemical reaction”, it is unclear if the claimed “compound” is in an uncrosslinked state and will undergo crosslinking.  In the case of the compound as not yet crosslinked, the previously applied prior art, Oh, is considered to render obvious compound(s) as claimed.  An Oh “L” group may be a phenyl-substituted fluorene and a substituent group may be selected as vinyl group, which is considered to be a “crosslinkable group” (i.e., capable of undergoing crosslinking) corresponding to instant groups “Q”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
A machine translation for CN 105733562 A is attached.  Foreign document reference CN 105733562 A was cited by applicant on the 04/08/2022 I.D.S.
Brown et al., US 2017/0186953 A1, teaches fluorene-containing diamine derivatives comprising crosslinking groups.
The references are considered relevant to the state of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523. The examiner can normally be reached Monday through Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWN L GARRETT/Primary Examiner, Art Unit 1786